IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


BETH ANN HOLDERMAN,                   : No. 703 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
            v.                        :
                                      :
                                      :
COURT OF COMMON PLEAS OF              :
LEHIGH COUNTY, OFFICE OF THE          :
LEHIGH COUNTY DISTRICT                :
ATTORNEY, DEPARTMENT OF               :
DOMESTIC RELATIONS SECTION,           :
LEHIGH COUNTY,                        :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.